Exhibit 10.1

AGREEMENT

THIS AGREEMENT (“Agreement”), dated the 5th day of December, 2006, is made by
and between Gateway, Inc., a Delaware corporation (“Gateway”), on the one hand,
and Scott Galloway (“Mr. Galloway”) and Firebrand Partners III, LLC (together
with Mr. Galloway, and their respective affiliates, “Firebrand”), Harbinger
Capital Partners Master Fund I, Ltd. (“HCPF”) and Harbinger Capital Partners
Special Situations Fund, L.P. and its affiliates, including, without limitation,
its affiliates listed on the signature pages hereto (together with HCPF,
“Harbinger,” and collectively with Firebrand, the “H/F Group”), on the other.

WHEREAS, the H/F Group are parties to a Confidentiality Agreement with Gateway,
dated September 25, 2006 (the “Confidentiality Agreement”);

WHEREAS, the H/F Group has filed a Schedule 13D with the Securities and Exchange
Commission (the “SEC”) on August 21, 2006, as amended on September 29,
2006, October 26, 2006, November 1, 2006 and as may be amended from time to time
(the “Schedule 13D”);

WHEREAS, the H/F Group has sought representation on the Board of Directors of
Gateway (the “Board”) and other corporate governance changes and Gateway is
willing to undertake the Board composition and other corporate governance
changes set forth herein; and

WHEREAS, Gateway and the H/F Group have agreed that it is in their mutual
interests to enter into this Agreement as hereinafter described.

NOW, THEREFORE, in consideration of the premises and the representations,
warranties, and agreements contained herein, and other good and valuable
consideration, the parties hereto mutually agree as follows:

1. Representations and Warranties of the H/F Group. The H/F Group hereby
represents and warrants to Gateway as follows:

 

  (a) The H/F Group has beneficial ownership of 39,950,000 shares of common
stock of Gateway and has full power and authority to enter into this Agreement
and to bind the entire number of shares of the common stock of Gateway which it
holds, or may hold, including any shares purchased in the future, to the terms
of this Agreement;

 

  (b) This Agreement constitutes a valid and binding obligation of the H/F
Group. No “affiliate” or “associate” (as such terms are defined in the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of the H/F
Group, except as disclosed in the Schedule 13D as of the date hereof,
beneficially owns any shares or rights to acquire shares of common stock of
Gateway;



--------------------------------------------------------------------------------

  (c) There are no arrangements, agreements or understandings between the H/F
Group on the one hand and Gateway on the other, except as set forth in this
Agreement and the Confidentiality Agreement;

 

  (d) There are no arrangements, agreements or understandings among Harbinger,
Firebrand and Mr. Galloway with respect to Gateway or its securities that are
required to be set forth in the Schedule 13D other than as set forth in the
Schedule 13D;

 

  (e) There are no arrangements, agreements or understandings between
Mr. Galloway on the one hand and any other party (including, but not limited to,
Harbinger or its affiliates) that conflict with or interfere with Mr. Galloway’s
ability to fulfill his obligations and perform his duties as a director of
Gateway in any material respect; and

 

  (f) The H/F Group will immediately withdraw its demand letter dated
November 2, 2006 made pursuant to Section 220 of the Delaware General
Corporation Law.

2. Representations and Warranties of Gateway. Gateway hereby represents and
warrants to the H/F Group, as follows:

 

  (a) Gateway has full power and authority to enter into and perform its
obligations under this Agreement, and the execution and delivery of this
Agreement by Gateway has been duly authorized by the Board and requires no
further Board or stockholder action;

 

  (b) This Agreement constitutes a valid and binding obligation of Gateway and
the performance of its terms does not constitute a violation of its certificate
of incorporation or bylaws; and

 

  (c) The 2007 Annual Meeting of Stockholders of Gateway (the “2007 Annual
Meeting”) is scheduled to be held during the week of May 14, 2007 and Gateway
has no reason to believe that the meeting will not occur during such time frame.

3. Directorships. Gateway agrees that:

 

  (a) On or before December 5, 2006, Mr. Galloway shall be appointed to the
Board as a member of Class II of Directors whose term expires at the 2007 Annual
Meeting and to the Corporate Governance and Nominating Committee of the Board;

 

  (b) On or before February 28, 2007, the Board shall increase the size of the
Board by one member and appoint an additional director (the “Additional
Director”) who shall be mutually acceptable to both Gateway and the H/F Group.
Gateway and the H/F Group agree to cooperate and act in good faith in the search
for and appointment of an Additional Director by February 28, 2007. If Gateway
and the H/F Group are unable to appoint a mutually acceptable director by
February 28, 2007, then within 5 business days thereafter, the Corporate
Governance and Nominating Committee of the Board shall recommend to the Board a
candidate from the then available candidates after consultation with and giving
significant weight to the views of the H/F Group and such recommended candidate
shall be appointed by the Board as the Additional Director. The Additional
Director shall be appointed as Class II Director; and



--------------------------------------------------------------------------------

  (c) Mr. Galloway and the Additional Director will be nominated for re-election
to the Board at the 2007 Annual Meeting and there will be no nominations by the
Board in excess of the number of seats then available.

4. Corporate Governance. Gateway covenants that:

 

  (a) The Board shall undertake a review of the Company’s stockholder rights
plan and make recommendations with respect thereto prior to the 2007 Annual
Meeting; and

 

  (b) The Board shall review and approve an amendment to its certificate of
incorporation and procure the consent of each director to declassify the Board
so that each director shall thereafter serve for a term to expire at the next
annual meeting of stockholders (the “ Declassification Amendment”) and the
Declassification Amendment shall be included in Gateway’s proxy statement for
the 2007 Annual Meeting with a favorable recommendation of the Board. The
foregoing amendment may provide that the last paragraph in Article Eighth from
its Restated Certificate of Incorporation shall remain in effect until
December 31, 2007. In addition, the Board shall make, adopt and approve
conforming changes to Gateway’s Bylaws with respect to the foregoing.

5. Voting at Meetings of Stockholders; Consent Solicitations. Until the earlier
of (i) the date immediately following the 2007 Annual Meeting and (ii) the
termination of this Agreement pursuant to Section 7, at all meetings of
stockholders, and with respect to any consent solicitation, the members of the
H/F Group shall (and shall cause their respective affiliates to) vote, or
provide its consent with respect to, all of the shares of Gateway common stock
beneficially owned by its members:

 

  (a) For each of Gateway’s nominees for election to the Board who are on the
Board as of the date hereof;

 

  (b) For the ratification of the appointment of Gateway’s independent auditors;

 

  (c) For the Declassification Amendment and against any other proposals
relating to the declassification of the Board; and

 

  (d) In other matters, in accordance with the recommendation of the Board;
provided that this subsection (d) shall not apply if Mr. Galloway in his
capacity as a director voted against such recommendation of the Board.

6. The H/F Group’s Prohibited Conduct. Until the termination of this Agreement
pursuant to Section 7, except as described below, the members of the H/F Group
shall not, and shall cause their respective affiliates or associates, to not,
directly or indirectly:

 

  (a) Solicit (as such term is used in the proxy rules of the Securities and
Exchange Commission) proxies or consents, or participate in any manner in the
solicitation of proxies or consents, from Gateway’s stockholders to elect
persons to the Board of Directors or to approve stockholder proposals; provided,
however, that nothing in this Section 6(a) shall prohibit Mr. Galloway from
soliciting proxies or consents in his capacity as a director of Gateway for
proposals or actions made at the direction of the Board of Directors;



--------------------------------------------------------------------------------

  (b) Make or be the proponent of any stockholder proposal, whether pursuant to
Rule 14a-8 of the Exchange Act or otherwise;

 

  (c) Seek, alone or in concert with others, to (i) call a meeting of
stockholders, (ii) seek representation on the Board of Gateway or its
subsidiaries, except as set forth herein, or (iii) the removal of any member of
the Gateway Board or any of its subsidiaries; or

 

  (d) Make any publicly disclosed proposal regarding any of the foregoing, or
take, or cause others to take, any action inconsistent with any of the
foregoing.

Notwithstanding the foregoing, the provisions of this Section 6 shall not apply,
and the H/F Group shall be free to engage in any of the activities otherwise
prohibited by this Section 6, in the event any of the following shall occur (and
shall be continuing):

 

  i. The acquisition, directly or indirectly, by any person or group of persons
acting as a group (other than the H/F Group) of 50% or more of the then
outstanding common stock of Gateway;

 

  ii. If, in connection with a merger, sale or other business combination or
issuance of securities or reorganization transaction involving Gateway, the
Members of the Board in office immediately prior to the date of this Agreement
constitute less than a majority of the Board; or

 

  iii. Gateway entering into, any definitive agreement for the merger, sale or
other business combination transaction (A) pursuant to which the then
outstanding common stock of Gateway would be converted into cash or securities
of another person or group of persons acting as a group (other than the H/F
Group) with the result that 50% or more of the then outstanding common stock of
Gateway would be owned by persons other than the then current holders of the
common stock of Gateway or (B) which would result in all or a substantial
portion of Gateway’s assets being sold to any person or group (other than the
H/F Group).

7. Termination. This Agreement shall terminate on December 31, 2007.

8. Changes in Class of Directors. In connection with the appointment of
Mr. Galloway to the Board, the parties agree that Mr. Doug Lacey, Director, will
be moved to Class I of Directors.

9. Public Announcement. The parties shall promptly disclose the existence of
this Agreement after its execution pursuant to a joint press release, which
press release shall be in a form reasonably satisfactory to the H/F Group and
Gateway; however, neither party shall disclose the existence of this Agreement
until the press release is issued.

10. Remedies. Gateway and the H/F Group acknowledge and agree that a breach or
threatened breach by either party may give rise to irreparable injury
inadequately compensable in damages, and accordingly each party shall be
entitled to injunctive relief to prevent a breach of the provisions hereof and
to enforce specifically the terms and provisions hereof in any state or federal
court having jurisdiction, in addition to any other remedy to which such
aggrieved party may be entitled to at law or in equity. In the event either
party institutes any legal action to enforce such party’s rights under, or
recover damages for breach of, this Agreement, the prevailing party or parties
in such action shall be entitled to recover from the other party or parties all
costs and expenses, including but not limited to reasonable attorneys’ fees,
court costs, witness fees, disbursements and any other expenses of litigation or
negotiation incurred by such prevailing party or parties.



--------------------------------------------------------------------------------

11. Notices. All notice requirements and other communications shall be deemed
given when delivered or on the following business day after being sent by
overnight courier with a nationally recognized courier service such as Federal
Express, addressed to Harbinger, Firebrand, Gateway and Mr. Galloway as follows:

Gateway:

Gateway, Inc.

7565 Irvine Center Drive

Irvine, California 92618

Facsimile: (949) 471-7014

Attention: Michael Tyler

With a copy to (which shall not constitute notice):

Skadden, Arps, Slate, Meagher & Flom LLP

300 South Grand Avenue, Suite 3400

Los Angeles, California 90071

Facsimile: (213) 687-5600

Attention: Brian J. McCarthy

Harbinger

Harbinger Capital Partners

555 Madison Avenue, 16th Floor

New York, NY 10022

Facsimile: 212-508-3721

Attn: Philip Falcone

with copies to (which shall not constitute notice):

One Riverchase Parkway South

Birmingham, AL 35244

Facsimile: 205-987-5505

Attention: General Counsel

and

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019-6064

Facsimile: (212) 757-3990

Attention: Raphael M. Russo, Esq.



--------------------------------------------------------------------------------

Firebrand

Firebrand Partners III, LLC

40 West 4th Street, Suite 904

New York, New York 10012

Attention: Scott Galloway

Mr. Galloway

Mr. Scott Galloway

40 West 4th Street, Suite 904

New York, New York 10012

with a copy to (which shall not constitute notice):

Hogan & Hartson

555 Thirteenth Street, NW

Washington, DC 20004

Attention: Stuart G. Stein, Esq.

12. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto pertaining to the subject matter hereof and supersedes all
prior and contemporaneous agreements (other than the Confidentiality Agreement,
except as noted herein), understandings, negotiations and discussions of the
parties in connection therewith not referred to herein.

13. Counterparts; Facsimile. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, and signature
pages may be delivered by facsimile, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

14. Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

15. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without regard to
choice of law principles that would compel the application of the laws of any
other jurisdiction.

16. Successors and Assigns. This Agreement shall not be assignable by any of the
parties to this Agreement. This Agreement, however, shall be binding on
successors of the parties hereto.

17. Survival of Representations, Warranties and Agreements. All representations,
warranties, covenants and agreements made herein shall survive the execution and
delivery of this Agreement.

18. Amendments. This Agreement may not be modified, amended, altered or
supplemented except upon the execution and delivery of a written agreement
executed by all of the parties hereto.

19. Further Action. Each party agrees to execute any and all documents, and to
do and perform any and all acts and things necessary or proper to effectuate or
further evidence the terms and provisions of this Agreement.



--------------------------------------------------------------------------------

20. Consent to Jurisdiction. Each of the parties hereby irrevocably submits to
the exclusive jurisdiction of any state court sitting in the State of Delaware
in any action or proceeding arising out of or relating to this Agreement and
each of the parties hereby irrevocably agrees that all claims in respect of such
action or proceeding may be heard and determined in any such court.

 

21. Expenses. Each party agrees to bear its own expenses in connection with the
transactions contemplated hereby.

[Signature Page Follows]



--------------------------------------------------------------------------------

Gateway, Harbinger and Firebrand each indicate its agreement with the foregoing
by signing and returning one copy of this agreement, whereupon this letter
agreement will constitute their agreement with respect to the subject matter
hereof.

 

Accepted to and Agreed, as of the date first written above: GATEWAY, INC. By:  
/s/ Richard D. Snyder Name:   Title:   Chairman HARBINGER CAPITAL PARTNERS
MASTER FUND I, LTD. By:  

Harbinger Capital Partners Offshore Manager, LLC

Investment Manager

By:  

HMC Investors, L.L.C.

Managing Member

By:   /s/ Joel B. Prassiuts   Name: Joel B. Prassiuts   Title: Vice President
HARBINGER CAPITAL PARTNERS OFFSHORE MANAGER, L.L.C. By:  

HMC Investors, L.L.C.

Managing Member

By:   /s/ Joel B. Prassiuts   Name: Joel B. Prassiuts   Title: Vice President
HMC INVESTORS, L.L.C. By:   /s/ Joel B. Prassiuts   Name: Joel B. Prassiuts  
Title: Vice President

 



--------------------------------------------------------------------------------

HARBINGER CAPITAL PARTNERS SPECIAL SITUATIONS GP, L.P. By:   Harbinger Capital
Partners Special Situations GP, LLC General Partner By:  

HMC – New York, Inc.

Managing Member

By:   /s/ William R. illegible   Name:   Title: HARBINGER CAPITAL PARTNERS
SPECIAL SITUATIONS GP, LLC By:  

HMC – New York, Inc.

Managing Member

By:   /s/ William R. illegible   Name:   Title: HMC – NEW YORK, INC. By:   /s/
William R. illegible   Name:   Title: HARBERT MANAGEMENT CORPORATION By:   /s/
William R. illegible   Name:   Title: FIREBRAND PARTNERS III, LLC By:   /s/
Scott Galloway   Name:   Title: Managing Member /s/ Scott Galloway   Scott
Galloway